TurNey, J.,
delivered the opinion of the court.
In an application for writs of error corarn nobis, and for writs of supersedeas, an affidavit to the petition, made by one styling himself agent for the petitioners, is insufficient and is no affidavit, unless it appear in the affidavit or petition that the facts relied on are peculiarly within the knowledge of such agent, or good cause shown for the employment of an agent.
Under a different rule, it is difficult to imagine a case in which the writs might not • be maintained, as all the party desiring the writs would have to do, would be to employ an agent, make a statement to to him of assumed facts, necessary for his purposes, have the agent see his attorney, inform him of these facts, have prepared a petition embracing such facts, and, as in this case, swear to them “to the best of his information and belief,” thus enabling dissatisfied suitors by artful dodges to cheat the law.
Affirm the judgment.